Title: James Madison to Joseph C. Cabell, 30 October 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 30. 1828
                            
                        
                        
                        In my letter of September 18th. I stated briefly the grounds on which I rested my opinion that a power to
                            impose duties & restrictions on imports with a view to encourage domestic productions, was constitutionally lodged
                            in Congress. In the observations then made was involved the opinion also, that the power was properly there lodged. As
                            this last opinion necessarily implies that there are cases in which the power may be usefully exercised by Congress, the
                            only Body within our political system capable of exercising it with effect, you may think it incumbent on me to point out
                            cases of that description.
                        I will premise that I concur in the opinion that, as a general rule, individuals
                            ought to be deemed the best judges, of the best application of their industry and resources.
                        I am ready to admit also that there is no Country in which the application may, with more safety, be left to
                            the intelligence and enterprize of individuals, than the U. States.
                        Finally, I shall not deny that, in all doubtful cases, it becomes every Government to lean rather to a
                            confidence in the judgment of individuals, than to interpositions controuling the free exercise of it.
                        With all these concessions, I think it can be satisfactorily shewn, that there are exceptions to the general
                            rule, now expressed by the phrase "Let us alone," forming cases which call for interpositions of the competent authority,
                            and which are not inconsistent with the generality of the rule.
                        1. The Theory of "Let us alone," supposes that all nations concur in a perfect freedom of commercial
                            intercourse. Were this the case, they would, in a commercial view, be but one nation, as much as the several districts
                            composing a particular nation; and the theory would be as applicable to the former, as to the latter. But this golden age
                            of free trade has not yet arrived: nor is there a single nation that has set the example. No nation can, indeed, safely do
                            so, until a reciprocity at least be ensured to it. Take for a proof, the familiar case of the navigation employed in a
                            foreign commerce. If a nation adhering to the rule of never interposing a countervailing protection of its vessels, admits
                            foreign vessels into its ports free of duty, whilst its own vessels are subject to a duty in foreign ports, the ruinous
                            effect is so obvious, that the warmest advocate for the theory in question, must shrink from a universal application of it.
                        A nation leaving its foreign trade, in all cases, to regulate itself, might soon find it regulated by other
                            nations, into a subserviency to a foreign interest. In the interval between the peace of 1783, and the establishment of
                            the present Constitution of the U. States, the want of a General authority to regulate trade, is known to have had this
                            consequence. And have not the pretensions & policy latterly exhibited by G. Britain, given warning of a like
                            result from a renunciation of all countervailing regulations, on the part of the U. States. Were she permitted, by
                            conferring on certain portions of her Domain the name of Colonies, to open from these a trade for herself, to foreign
                            Countries, and to exclude, at the same time, a reciprocal trade to such Colonies by foreign Countries, the use to be made
                            of the monopoly need not be traced. Its character will be placed in a just relief, by supposing that one of the Colonial
                            Islands, instead of the present distance happened to be in the vicinity of G. Britain, or that one of the Islands in that
                            vicinity, should receive the name & be regarded in the light of a Colony, with the peculiar privileges claimed for
                            colonies. Is it not manifest, that in this case, the favored Island might be made the sole medium of the commercial
                            intercourse with foreign nations, and the parent Country thence enjoy every essential advantage, as to the terms of it,
                            which would flow from an unreciprocal trade from her other ports with other nations.
                        Fortunately the British claims, however speciously coloured or adroitly managed, were repelled at the
                            commencement of our commercial career as an Independent people; and at successive epochs under the existing Constitution,
                            both in Legislative discussions, and in diplomatic negociations. The claims were repelled on the solid ground, that the
                            Colonial trade as a rightful monopoly, was limited to the intercourse between the parent
                            Country & its Colonies, and between one Colony and another; the whole being, strictly, in the nature of a coasting
                            trade from one to another port of the same nation; a trade with which no other nation has a right to interfere. It follows
                            of necessity, that the Parent Country, whenever it opens a Colonial port for a direct trade to a foreign Country, departs
                            itself from the principle of Colonial monopoly, and entitles the foreign Country to the same reciprocity in every respect,
                            as in its intercourse with any other ports of the nation.
                        This is common sense, and common right. It is still more, if more could be required. It is in conformity with
                            the established usage of all nations, other than Great Britain, which have colonies; notwithstanding British
                            representations to the contrary. Some of those nations are known to adhere to the monopoly of their Colonial trade, with
                            all the rigor & constancy which circumstances permit. But it is also known, that whenever, and from whatever
                            cause, it has been found necessary or expedient, to open their Colonial ports to a foreign trade, the rule of reciprocity
                            in favour of the foreign party, was not refused, nor, as is believed, a right to refuse it ever pretended.
                        It cannot be said that the reciprocity was dictated by a deficiency of the commercial marine. France, at
                            least, could not be, in every instance, governed by that consideration; and Holland still less: to say nothing of the
                            navigating States of Sweeden and Denmark, which have rarely if ever, enforced a colonial monopoly. The remark is indeed
                            obvious, that the shipping liberated from the usual conveyance of supplies from the parent Country to the Colonies, might
                            be employed in the new channels opened for them, in supplies from abroad.
                        Reciprocity, or an equivalent for it, is the only rule of intercourse among Independent communities; and no
                            nation ought to admit a doctrine, or adopt an invariable policy, which would preclude the counteracting measures necessary
                            to enforce the rule.
                        2. The Theory supposes moreover a perpetual peace, not less chimerical, it is to be feared, than a universal
                            freedom of commerce.
                        The effect of war among the commercial and manufacturing nations of the world, in raising the wages of labour
                            and the cost of its products, with a like effect on the charges of freight and insurance, needs neither proof nor
                            explanation. In order to determine, therefore, a question of economy between depending on foreign supplies, and
                            encouraging domestic substitutes, it is necessary to compare the probable periods of war, with the probable periods of
                            peace; and the cost of the domestic encouragement in times of peace, with the cost added to foreign articles in times of
                            war.
                        During the last century the periods of war and of peace have been nearly equal. The effect of a State of war
                            in raising the price of imported articles, can not be estimated with exactness. It is certain, however, that the increased
                            price of particular articles, may make it cheaper to manufacture them at home.
                        Taking, for the sake of illustration, an equality in the two periods, and the cost of an imported yard of
                            cloth in time of war to be 9 1/2 dollars, and in time of peace to be 7 dollars, whilst the same could, at all times, be
                            manufactured at home, for 8 dollars; it is evident that a tariff of 1 1/4 dollars on the imported yard, would protect the
                            home manufacture in times of peace, and avoid a tax of 1 1/2 dols. imposed by a state of war.
                        It cannot be said that the manufactories, which could not support themselves in periods of peace, would
                            spring up of themselves at the recurrence of war prices. It must be obvious to every one, that apart from the difficulty
                            of great & sudden changes of employment, no prudent capitalists would engage in expensive establishments of any
                            sort, at the commencement of a war of uncertain duration, with a certainty of having them crushed by the return of peace.
                        The strictest economy, therefore, suggests, as exceptions to the general rule, an estimate, in every given
                            case, of war & peace periods and prices, with inferences therefrom, of the amount of a tariff which might be
                            afforded during peace, in order to avoid the tax resulting from war. And it will occur at once, that the inferences will
                            be strengthened, by adding to the supposition of wars wholly foreign, that of wars in which our Country might be a party.
                        
                            
                                
                            
                        
                    